Appeal from an order of the County Court of Sullivan County denying appellant’s application for a writ of error coram nobis. The basis of appellant’s application is that he was not represented by the attorney he had retained, one Carl Goldstein, at the time of his arraignment on the charge of first degree murder. The minutes of the arraignment indicate that Benjamin Goldstein, the brother and law partner of Carl Goldstein, appeared *702for the appellant. Benjamin Goldstein testified at the hearing below that his brother was out of town on the day of the arraignment, that he appeared and spoke to the appellant who consented to his appearance on appellant’s behalf and that he advised him how to plead. The appellant testified that he had never met Benjamin Goldstein and that no one represented him at his arraignment. At the time of the arraignment the defendant plead not guilty and the ease was transferred from Supreme Court to County Court for trial. When the appellant later plead guilty to a reduced charge he was represented by Carl Goldstein as he had been at the time of a preliminary examination held before the arraignment. The court below denied the application finding that Benjamin Goldstein had represented the appellant at his arraignment and that no objection was made by appellant to such representation. The appellant was afforded a full hearing and he has failed to demonstrate any error or deprivation of a constitutional right entitling him to a writ of error coram nobis. Order unanimously affirmed, without costs.